Exhibit 99.2 FORM 51-102F3 MATERIAL CHANGE REPORT UNDER NATIONAL INSTRUMENT 51-102 1. Name and Address of Company New Gold Inc. 666 Burrard Street, Suite 3110 Vancouver, British ColumbiaV6C 2X8 2. Date of Material Change February 2, 2011 3. News Release A news release with respect to the material change referred to in this report was issued on February 2, 2011 and subsequently filed on SEDAR and EDGAR. 4. Summary of Material Change On February 2, 2011, New Gold Inc. announced record quarterly and annual gold production of 124,445 and 382,911 ounces, respectively, with production exceeding the 2010 guidance range of 330,000 to 360,000 ounces. Quarterly and annual total cash cost(1) per ounce sold, net of by-product sales, were $354 and $428 per ounce, respectively, with annual total cash cost(1) per ounce sold being below the 2010 guidance range of $445 to $465 per ounce. New Gold is also pleased to provide guidance for 2011 with forecast gold production expected to increase further to 380,000 to 400,000 ounces at total cash cost(1) per ounce sold, net of by-product sales, of $430 to $450 per ounce. 5. Full Description of Material Change (All figures are in US dollars unless otherwise indicated) On February 2, 2011, New Gold Inc. announced record quarterly and annual gold production of 124,445 and 382,911 ounces, respectively, with production exceeding the 2010 guidance range of 330,000 to 360,000 ounces. Quarterly and annual total cash cost(1) per ounce sold, net of by-product sales, were $354 and $428 per ounce, respectively, with annual total cash cost(1) per ounce sold being below the 2010 guidance range of $445 to $465 per ounce. New Gold is also pleased to provide guidance for 2011 with forecast gold production expected to increase further to 380,000 to 400,000 ounces at total cash cost(1) per ounce sold, net of by-product sales, of $430 to $450 per ounce. The preliminary production, sales and total cash cost(1) information provided are approximate figures and may differ slightly from the final results included in the 2010 annual audited financial statements and MD&A. Fourth Quarter and Full Year 2010 Highlights Ÿ Fourth quarter total cash cost(1) per ounce sold, net of by-product sales, decreased by $118 per ounce to $354 per ounce from $472 per ounce in the same period in 2009, representing the lowest cost quarter in the company’s history Ÿ Quarterly gold production increased by 11% to 124,445 from 111,672 in the same period in 2009, representing the company’s highest ever quarterly production Ÿ 2010 gold production increased by 27% to 382,911 ounces from 301,773 ounces in 2009 Ÿ 2010 total cash cost(1) per ounce sold, net of by-product sales, decreased by $37 per ounce to $428 per ounce from $465 per ounce in 2009 Ÿ New Afton 2010 underground development of 3,873 metres beat target by 11% Ÿ Concentrate off-take agreements signed for 85% of New Afton’s concentrate production Ÿ $491 million of cash(2) at December 31, 2010, increased by $100 million since September 30, 2010 Fourth Quarter and Full Year 2010 Operations Overview All three of the company’s operating mines, Mesquite, Cerro San Pedro and Peak Mines, achieved excellent results in the fourth quarter leading to a strong finish to the year. Collectively, the gold production from the three operations during the quarter was 124,445 ounces at total cash cost(1) per ounce sold, net of by-product sales, of $354 per ounce compared to 111,672 ounces at $472 per ounce in the same period of the prior year. The record fourth quarter further drove the company to the best operating results in its history beating both production and cost guidance for the year. 2010 gold production increased 27% to 382,911 ounces from 301,773 ounces in 2009 and total cash cost(1) per ounce sold, net of by-product sales, decreased by $37 per ounce to $428 per ounce from $465 per ounce in 2009. In addition to the strong operating results, New Afton, the company’s most near-term development project, continues to move forward on budget and on schedule with the scheduled production start anticipated for mid-2012. Historical full year 2009 figures presented below include gold production, sales and total cash cost(1) per ounce sold after the completion of the acquisition of Western Goldfields Inc. and the Mesquite Mine on June 1, 2009. Three months ended Twelve months ended December 31 December 31 Production Mesquite Gold (ounces) Cerro San Pedro Gold (ounces) Silver (ounces) Peak Mines Gold (ounces) Copper (million pounds) Amapari Gold (ounces) - - - Total production Gold (ounces) Silver (ounces) Copper (million pounds) Gold sales (ounces) Total cash cost(1) ($per ounce) 2011 Guidance As New Gold looks to 2011, the company anticipates further gold production growth with total cash cost(1) per ounce sold, net of by-product sales, remaining well below the industry average. The gold production growth is attributable to an increased mining rate at Cerro San Pedro while costs are anticipated to remain consistent with those realized in 2010 despite assumed prices for silver and copper being well below the currently prevailing market prices. Gold Production (ounces) Total Cash Cost (1) 2010A 2011F 2010A 2011F Mesquite 145,000-155,000 $620-$640 Cerro San Pedro 135,000-145,000 $240-$260 Peak Mines 90,000-100,000 $410-$430 Total production 380,000-400,000 $430-$450 Assumptions used in the 2011 guidance include silver and copper prices of $23.00 per ounce and $3.75 per pound, respectively, and Canadian dollar, Australian dollar and Mexican peso exchange rates of $1.00, $1.05 and $12.50 to the U.S. dollar, respectively. The oil price is assumed to be $85 per barrel. The 2011 total cash cost(1) guidance is subject to the following sensitivities: Ÿ A $0.25 per pound change in the copper price would result in an approximate $35 and $10 per ounce change in the total cash cost(1) per ounce sold at Peak Mines and the consolidated company, respectively Ÿ A $0.05 change in the Australian to U.S. dollar exchange rate would result in an approximate $45 and $10 per ounce change in the total cash cost(1) per ounce sold at Peak Mines and the consolidated company, respectively Ÿ A $1.00 per ounce change in the silver price would result in an approximate $15 and $5 per ounce change in the total cash cost(1) per ounce sold at Cerro San Pedro and the consolidated company, respectively Ÿ A 1.00 change in the Mexican peso to U.S. dollar exchange rate would result in an approximate $20 and $10 per ounce change in the total cash cost(1) per ounce sold at Cerro San Pedro and the consolidated company, respectively Ÿ A $10.00 per barrel change in the oil price would result in an approximate $15 and $5 per ounce change in the total cash cost(1) per ounce sold at Mesquite and the consolidated company, respectively 2010 Reserves and Resources At December 31, 2010, New Gold’s total attributable Proven and Probable gold reserves were 7.9 million ounces and Measured and Indicated resources, inclusive of reserves, were 13.1 million ounces, an increase of 0.8 million ounces over the 2009 year end total. After mining approximately 0.6 million ounces during 2010, through exploration and delineation drilling, mine plan optimization and an increase in resource pricing, New Gold was able to add 1.4 million ounces to resources more than offsetting the mine depletion noted above. Importantly, the attributable reserves and resources do not yet reflect the update for El Morro as this will be updated by Goldcorp Inc. (“Goldcorp”) in February 2011. Highlights of the year end update include: Ÿ Mesquite replacing the 2010 ounces mined and maintaining Proven and Probable gold reserves of 3.1 million ounces Ÿ A 16% increase in Measured and Indicated gold resources, inclusive of reserves, at Mesquite to 5.6 million ounces Ÿ A 15% increase in Measured and Indicated gold resources, inclusive of reserves, at Peak Mines to 1.0 million ounces Ÿ A 36% increase in the Inferred manto-sulphide resource tonnage at Cerro San Pedro resulting in a 30% and 25% increase in gold and silver ounces, respectively For additional detail on Reserves and Resources, included related assumptions and disclosure, please refer to the section entitled Detailed Reserves and Resources Summary at the conclusion of this news release. Fourth Quarter and 2010 Operations Overview and 2011 Guidance Historical full year 2009 figures presented below include gold production, sales and total cash cost(1) per ounce for the period prior to the completion of the acquisition of Western Goldfields Inc. and the Mesquite Mine on June 1, 2009. Mesquite Mine Has Strong Finish to 2010 The fourth quarter gold production of 55,990 ounces at Mesquite represented the mine’s highest quarterly production of 2010 which compared to 61,245 ounces produced in the same period in 2009. Gold sales during the quarter were 50,393 ounces compared to 55,861 ounces in the same period in 2009. Gold production and sales during the fourth quarter of 2010 were lower than the prior year quarter due to lower tonnes being placed on the leach pad which was partially offset by higher gold grades and recoveries. Total cash cost(1) per ounce sold during the fourth quarter of 2010 decreased to $544 per ounce from $551 per ounce in the same period in 2009. The total cash cost(1) decrease was primarily attributable to the use of a mining contractor and certain non-recurring maintenance costs during the fourth quarter of 2009 which were not incurred during the fourth quarter of 2010. These cost decreases were partially offset by higher diesel consumption and price during the fourth quarter when compared to the same period in 2009. Full year 2010 gold production increased by 13% to 169,023 ounces from 150,002 ounces in 2009. Gold sales increased to 169,571 ounces from 143,509 ounces in 2009. The increase in 2010 gold production and sales was primarily attributable to increases in gold grade and leach pad recoveries reaching their steady state when compared to 2009 and was partially offset by lower tonnes placed on the leach pad during the year. Total cash cost(1) per ounce sold during 2010 remained consistent with 2009 at $596 per ounce. The total cash cost(1) benefitted during the year from lower mine fleet maintenance costs. In addition, one-time 2009 costs related to the use of a mining contractor were not incurred in 2010. These cost benefits were offset by higher diesel consumption and price during 2010 when compared to 2009. The Mesquite mine is forecast to produce 145,000 to 155,000 ounces of gold in 2011 at total cash cost(1) per ounce sold of $620 to $640 per ounce. Ore tonnes processed and recoveries are anticipated to remain consistent with 2010 levels, however, the gold grade is expected to decline resulting in gold production reverting to an average life-of-mine level. The increase in forecasted total cash cost(1) in 2011 when compared to 2010 is driven by higher total tonnes mined as well as the assumption of a higher diesel price than that realized during 2010. 2011 capital expenditures at Mesquite are forecast to be approximately $9 million, including $6 million of maintenance and spare parts which are expected to be capitalized under International Financial Reporting Standards (“IFRS”) which were historically expensed. Cerro San Pedro Comes Back from Slow Start to Achieve Record Results Fourth quarter gold production at Cerro San Pedro increased by 51% to 38,874 ounces from 25,781 ounces produced in the same period in 2009. Gold sales during the quarter were 38,666 ounces compared to 24,455 ounces in the same period in 2009. Gold production and sales during the fourth quarter of 2010 were higher than the prior year quarter due to gold grades increasing toward reserve grade and higher ore tonnes placed. Total cash cost(1) per ounce sold, net of by-product sales, during the fourth quarter of 2010 decreased by $298 per ounce to $138 per ounce from $436 per ounce in the same period in 2009. The decrease in total cash cost(1) was a result of higher by-product revenues driven by both higher silver production and prices. This benefit was partially offset by higher total tonnes moved, higher diesel prices and the appreciation of the Mexican peso during the fourth quarter of 2010 when compared to the same period in 2009. Silver sales during the quarter were 0.7 million ounces at an average realized silver price of $26.98 per ounce compared to 0.3 million ounces at $17.36 per ounce in the same period in 2009. The increase in silver sales volume was primarily attributable to continued improvement in silver recoveries from the leach pad and higher silver grades. Full year 2010 gold production increased by 24% to 118,708 ounces from 95,502 ounces in 2009. Gold sales increased to 114,713 ounces from 93,312 ounces in 2009. The increase in 2010 gold production and sales was attributable to an increase in gold grade when compared to 2009 and was partially offset by the mining of lower ore tonnes, as a result of the delayed receipt of the explosives permit in early 2010. Total cash cost(1) per ounce sold, net of by-product sales, during 2010 decreased by $177 per ounce to $230 per ounce from $407 per ounce in the same period in 2009. The decrease in total cash cost(1) was a result of higher by-product revenues driven by both higher silver production and prices. This benefit was partially offset by higher diesel prices and the appreciation of the Mexican peso during 2010 when compared to 2009. Silver sales in 2010 were 2.1 million ounces at an average realized silver price of $21.40 per ounce compared to 1.5 million ounces at $14.48 per ounce in 2009. The increase in silver sales volume was attributable to continued improvement in silver recoveries from leaching and higher silver grades. Cerro San Pedro is forecast to produce 135,000 to 145,000 ounces of gold and 1.9 to 2.1 million ounces of silver in 2011, with the gold production increase attributable to a forecasted increase in ore tonnes placed. Total cash cost(1) per ounce sold, net of by-product sales, are forecast to be $240 to $260 per ounce, and assume a $23 per ounce silver price and a foreign exchange ratio of $12.50 Mexican peso to U.S. dollar. 2011 capital expenditures at Cerro San Pedro are forecast to be approximately $12 million and will largely be related to leach pad expansions. New Gold is also pleased to provide an update regarding Cerro San Pedro’s Environmental Impact Statement (“EIS”). As disclosed in November 2010, a Collegiate Appeals Court in Mexico City ruled in favour of New Gold’s position in relation to the validity of the company’s EIS. Since that time, the company has been successful in continuing to work with the municipality as well as state and federal environmental agencies to ensure the interests of these stakeholders are met. In addition, the company has received its quarterly blasting permit from the local office of SEDENA, the Mexican Secretariat of National Defence, and it is anticipated the related annual permit should be granted by the Mexico City office of SEDENA in February 2011, consistent with the timing of receipt by other mining companies. Peak Mines Once Again Delivers on Guidance Fourth quarter gold production at Peak Mines increased by 20% to 29,581 ounces from 24,646 ounces produced in the same period in 2009. Gold sales during the quarter were 27,905 ounces compared to 26,159 ounces in the same period in 2009. Gold production and sales during the fourth quarter of 2010 were higher than the prior year quarter due to the mine sequencing leading to higher gold grades. Total cash cost(1) per ounce sold, net of by-product sales, during the fourth quarter of 2010 were $312 per ounce compared to $339 per ounce in the same period in 2009. Total cash cost(1) decreased as higher by-product revenues from increased copper prices were only partially offset by the appreciation of the Australian dollar and lower copper sales volumes in the fourth quarter of 2010 when compared to the same period in 2009. Copper sales during the quarter were 4.7 million pounds at an average realized copper price of $3.89 per pound compared to 4.8 million pounds at $2.94 per pound in the same period in 2009. The decrease in copper sales was primarily attributable to the timing of concentrate shipments. Full year 2010 gold production increased to 95,180 ounces from 93,247 ounces in 2009. Gold sales were 84,793 ounces compared to 87,812 ounces in 2009. The increase in 2010 gold production was attributable to an increase in gold grade and was partially offset by lower ore tonnes processed. The decrease in gold sales was due to timing of concentrate shipments. Total cash cost(1) per ounce sold, net of by-product sales, during 2010 were $361 per ounce compared to $334 per ounce in 2009. The increase in total cash cost(1) was primarily attributable to the appreciation of the Australian dollar. These cost increases were partially offset by higher by-product revenues from both higher copper sales volumes and prices. · Copper sales during 2010 were 14.1 million pounds at an average realized copper price of $3.48 per pound compared to 13.9 million pounds at $2.54 per pound in 2009. · · Peak Mines is forecast to produce 90,000 to 100,000 ounces of gold and 12 to 14 million pounds of copper in 2011. Total cash cost(1) per ounce sold, net of by-product sales, are forecast to be $410 to $430 per ounce, and assume a $3.75 per pound copper price and a foreign exchange ratio of $1.05 Australian to U.S. dollar. The anticipated change in total cash cost(1) when compared to 2010 is driven by projected lower copper sales and the assumption of a stronger Australian dollar than that realized during 2010. 2011 capital expenditures at Peak Mines are forecast to be approximately $45 million with approximately 50% of this total to be · spent on underground development and capitalized exploration and the remainder on mill and equipment upgrades. The 2011 capital should help position Peak for continued extensions of its mine life after its successful 19 year operating history. · · New Afton Development Progressing Well, Concentrate Agreements Signed · · New Gold's primary development project continued on schedule during 2010 and is expected to commence production in mid-2012. The project will be an underground mine and concentrator which is expected to produce an annual estimated average of 85,000 ounces of gold, and 75 million pounds of copper. · · During the fourth quarter of 2010, the New Afton underground development crews continued their advance, completing 1,394 metres of development, bringing the 2010 total development advance to 3,873 metres beating the 2010 target by 11%. During the quarter, a project milestone was achieved as the first development ore was transported to the surface stockpile. · · In 2011, project spending at New Afton is forecast to be approximately $290 million, including $20 million of capitalized interest. While underground development will continue as the crews continue to develop the undercut of the ore body, the focus in 2011 will move to surface construction with over 50% of the total spending allocated to this area. Major targeted construction milestones for 2011 include: · Ÿ Completion and initialization of the underground conveyor system to transport all ore and waste rock to surface Ÿ Completion of ventilation connections and installation of permanent ventilation fans Ÿ Commencement of installation and setting of mill equipment Ÿ Installation of tailings pipeline · · In addition to the continued successful development progress being made at the project site, New Gold has also signed three concentrate off-take agreements that, in aggregate, cover 85% of the estimated concentrate production from New Afton beginning in mid-2012. The three contracts are with a major Swiss-based trading company and two large custom copper smelting companies. Discussions related to the remaining 15% of New Afton’s concentrate production are advanced and it is anticipated that a contract should be in place in 2011. · · The company looks forward to production commencing in less than 18 months, as New Afton is expected to contribute significantly to New Gold's current portfolio of operating assets. The project remains fully-funded with the cash on New Gold’s Balance Sheet exceeding the remaining targeted project capital costs. As a low-cost operation, New Afton should meaningfully expand the company's operating margin and cash flow generation. At current commodity prices, the mine is expected to more than double the company's cash flow. · · El Morro Project Update · · El Morro is an advanced stage gold/copper project located in north-central Chile, Atacama Region, approximately 80 kilometres east of the city of Vallenar. The El Morro project is a world-class project with low expected cash costs and great organic growth potential in one of the best mining jurisdictions in the world. · · The Environmental Impact Assessment (EIA) necessary for the project permitting to proceed had already been submitted, and the EIA review process being conducted by the government authorities continues to advance with approval anticipated in the coming months. On receipt of · the required permits, anticipated to be on a similar timeframe, New Gold’s 70% joint venture partner, Goldcorp, intends to immediately commence construction of key project infrastructure as well as further explore and delineate this large deposit. · · Goldcorp intends to update the El Morro resources as part of its February 2011 market update. While the historical reserves and resources were calculated based on $500 per ounce gold and $1.25 per pound, Goldcorp intends to use $950 per ounce gold and $2.00 per pound copper and $1,100 per ounce gold and $2.50 per pound copper for reserves and resources, respectively. · · Significantly Enhanced Financial Flexibility · · New Gold increased its cash balance by $100 million during the fourth quarter of 2010 to end the year with $491 million of cash(2). The company further enhanced its liquidity during the quarter by putting in place a $150 million revolving credit facility. The consolidated debt position of the company at December 31, 2010 was $230 million(2) and includes: $179 million of 10% senior secured notes (face value of C$187 million), $43 million of 5% convertible debentures (face value of C$55 million) and $8 million in El Morro funding loans. The senior secured notes are due in 2017 and the convertible debentures are due in 2014 and have a C$9.35 conversion price. The company’s cash balance increased by $219 million during 2010 despite $152 million of capital expenditures(2) during the year, approximately $107 million of which was related to New Afton. With $491 million of cash(2) combined with the operating cash flow from its three operations, New Gold is well positioned as it plans to incur approximately $335 million in capital during 2011, approximately $270 million of which is related to New Afton, excluding capitalized interest of $20 million. · · Detailed Reserve and Resource Summary Mineral Reserves and Resources Summary as of December 31, 2010 Contained Metals Gold (Koz) Silver (Koz) Copper (Mlbs) Zinc (Mlbs) Lead (Mlbs) Reserves Proven - - Probable - - Total P&P - - Resources Measured 73 Indicated Total M&I Inferred · See Notes to Mineral Reserve & Resource Statements below for further detail on Reserve and Resource calculations. Mineral Reserve Statement as of December 31, 2010 Metal Grade Contained Metal Tonnes 000’s Gold g/t Silver g/t Copper % Gold Koz Silver Koz Copper Mlbs Mesquite Proven - Probable - Mesquite P&P - Cerro San Pedro Proven - - Probable - - CSP P&P - - Peak Mine Proven 27 Probable 31 Peak P&P 58 New Afton Proven - Probable New Afton P&P El Morro 100% Basis 30% Basis Proven - - Probable - - El Morro P&P - - See Notes to Mineral Reserve & Resource Statements below for further detail on Reserve and Resource calculations. Mineral Resource Statement (Inclusive of Reserves) as of December 31, 2010 Metal Grade Contained Metal Tonnes 000’s Gold g/t Silver g/t Copper % Zinc % Lead % Gold Koz Silver Koz Copper Mlbs Zinc Mlbs Lead Mlbs Mesquite Measured - Indicated - Mesquite M&I - Cerro San Pedro Measured (oxide) - Indicated (oxide) - CSP M&I (oxide) - Measured (sulphide) - - 73 Indicated (sulphide) - - CSP M&I (sulphide) - - Peak Mine Measured - - 61 - - Indicated - Peak M&I - New Afton Measured - Indicated - New Afton M&I - El Morro 100% Basis 30% Basis Measured - Indicated - El Morro M&I - Inferred Resource Statement as of December 31, 2010 Metal Grade Contained Metal Tonnes 000’s Gold g/t Silver g/t Copper % Zinc % Lead % Gold Koz Silver Koz Copper Mlbs Zinc Mlbs Lead Mlbs Mesquite - Cerro San Pedro Open Pit Inferred Resources Oxides - Sulphides - - 63 - - 63 Underground Inferred Resources Manto Sulphides - - Peak Mine 4 - New Afton - El Morro 100% Basis 30% Basis - See Notes to Mineral Reserve & Resource Statements below for further detail on Reserve and Resource calculations. Qualified Persons The following table sets out the individuals who are the Qualified Persons as defined by Canadian National Instrument 43-101 in connection with New Gold’s Mineral Reserve and Mineral Resource Statements as of December 31, 2009. Mineral Property Qualified Person Mesquite Reserves Mr. Hubert Schimann, P.Eng. and Corporate Mining Engineer for New Gold Inc. Resources Mr. Rex Berthelsen, FAusIMM, CPGeo and Principal Geologist for New Gold Inc. Cerro San Pedro Reserves Mr. Hubert Schimann, P.Eng. and Corporate Mining Engineer for New Gold Inc. Resources Mr. Rex Berthelsen, FAusIMM, CPGeo and Principal Geologist for New Gold Inc. Peak Mines Reserves Mr. Sean Pearce, AusIMM Manager Mining for Peak Gold Mines Pty. Ltd. Resources Mr. Manfred Wimberger, MAusIMM, and Geology Superintendent for Peak Gold Mines Pty. Ltd. New Afton Reserves Mr. Dennis Bergen, P.Eng. and Associate Principal Mining Engineer forScott Wilson Roscoe Postle Associates Inc. Resources Mr. David Rennie, P. Eng. and Principal Geologist for Scott Wilson Roscoe Postle Associates Inc. El Morro Reserves Mr. Richard J. Lambert, P.E. currently Principal Mining Consultant for Scott Wilson Roscoe Postle Associates Inc. (formerly Principal Mining Engineer for Pincock, Allen & Holt Inc.) Resources Mr. Barton G. Stone, P. Geo. and Chief Geologist for Pincock, Allen & Holt Inc. 6. Reliance on Subsection 7.1(2) of National Instrument 51-102 Not applicable. 7. Omitted Information Not applicable. 8. Executive Officer For further information, contact Susan Toews, Vice President Legal Affairs of New Gold Inc. at (604) 639-2003. 9. Date of Report February 2, 2011 Cautionary Note Regarding Forward-Looking Statements Certain information contained in this material change report, including any information relating to New Gold's future financial or operating performance may be deemed "forward looking". All statements in this material change report, other than statements of historical fact, that address events or developments that New Gold expects to occur, are "forward-looking statements". Forward-looking statements are statements that are not historical facts and are generally, but not always, identified by the words "expects", "does not expect", "plans", "anticipates", "does not anticipate", "believes", "intends", "estimates", "projects", "potential", "scheduled", "forecast", "budget" and similar expressions, or that events or conditions "will", "would", "may", "could", "should" or "might" occur. All such forward-looking statements are based on the opinions and estimates of management as of the date such statements are made and are subject to important risk factors and uncertainties, many of which are beyond New Gold's ability to control or predict. Forward-looking statements are necessarily based on estimates and assumptions that are inherently subject to known and unknown risks, uncertainties and other factors that may cause New Gold's actual results, level of activity, performance or achievements to be materially different from those expressed or implied by such forward-looking statements. Such factors include, without limitation: significant capital requirements; fluctuations in the international currency markets and in the rates of exchange of the currencies of Canada, the United States, Australia, Mexico and Chile; price volatility in the spot and forward markets for commodities; impact of any hedging activities, including margin limits and margin calls; discrepancies between actual and estimated production, between actual and estimated reserves and resources and between actual and estimated metallurgical recoveries; changes in national and local government legislation in Canada, the United States, Australia, Mexico and Chile or any other country in which New Gold currently or may in the future carry on business; taxation; controls, regulations and political or economic developments in the countries in which New Gold does or may carry on business; the speculative nature of mineral exploration and development, including the risks of obtaining and maintaining the validity and enforceability of the necessary licenses and permits and complying with the permitting requirements of each jurisdiction that New Gold operates, including, but not limited to, Mexico, where New Gold is involved with ongoing challenges relating to its environmental impact statement for the Cerro San Pedro Mine; the lack of certainty with respect to the Mexican and other foreign legal systems, which may not be immune from the influence of political pressure, corruption or other factors that are inconsistent with the rule of law; the uncertainties inherent to current and future legal challenges the company is or may become a party to, including the third party claim related to the El Morro transaction with respect to New Gold's exercise of its right of first refusal on the El Morro copper-gold project in Chile and its partnership with Goldcorp Inc., which transaction and third party claim were announced by New Gold in January 2010; diminishing quantities or grades of reserves; competition; loss of key employees; additional funding requirements; actual results of current exploration or reclamation activities; changes in project parameters as plans continue to be refined; accidents; labour disputes; defective title to mineral claims or property or contests over claims to mineral properties. In addition, there are risks and hazards associated with the business of mineral exploration, development and mining, including environmental hazards, industrial accidents, unusual or unexpected formations, pressures, cave-ins, flooding and gold bullion losses (and the risk of inadequate insurance or inability to obtain insurance to cover these risks) as well as "Risk Factors" included in New Gold's latest annual information form, management’s discussion and analysis of financial condition (“MD&A”) and management information circular filed on and available at www.sedar.com. Forward-looking statements are not guarantees of future performance, and actual results and future events could materially differ from those anticipated in such statements. All of the forward-looking statements contained in this material change report are qualified by these cautionary statements. New Gold expressly disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, events or otherwise, except in accordance with applicable securities laws. (1) TOTAL CASH COST “Total cash cost” per ounce figures are calculated in accordance with a standard developed by The Gold Institute, which was a worldwide association of suppliers of gold and gold products and included leading North American gold producers. The Gold Institute ceased operations in 2002, but the standard is widely accepted as the standard of reporting cash cost of production in North America. Adoption of the standard is voluntary and the cost measures presented may not be comparable to other similarly titled measures of other companies. New Gold reports total cash cost on a sales basis. Total cash cost includes mine site operating costs such as mining, processing, administration, royalties and production taxes, but is exclusive of amortization, reclamation, capital and exploration costs. Total cash cost is reduced by any by-product revenue and is then divided by ounces sold to arrive at the total by-product cash cost of sales. The measure, along with sales, is considered to be a key indicator of a company’s ability to generate operating earnings and cash flow from its mining operations. This data is furnished to provide additional information and is a non-GAAP measure. Total cash cost presented do not have a standardized meaning prescribed by GAAP and may not be comparable to similar measures presented by other mining companies. It should not be considered in isolation as a substitute for measures of performance prepared in accordance with GAAP and is not necessarily indicative of operating costs presented under GAAP. A reconciliation will be provided in the MD&A accompanying the quarterly financial statements. (2) UNAUDITED FINANCIAL INFORMATION The cash and debt balance and capital expenditure information provided are unaudited figures and may differ slightly from the final results included in the 2010 annual audited financial statements and MD&A.
